Citation Nr: 1146199	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 11, 2006, for the grant of service connection for obsessive compulsive disorder.   

2.  Entitlement to an initial rating in excess of 30 percent for obsessive compulsive disorder.   

3.  Entitlement to an increased rating for a skin rash, to include acne vulgaris and facial scars, currently rated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for residuals of left inguinal herniorrhaphy. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In January 2009, the Veteran withdrew his request for a Travel Board hearing before a Veterans Law Judge.  

The Board notes that there was previously a claim for service connection for depression, to include as due to undiagnosed illness, before the RO.  That issue has been rendered moot by the grant of service connection for obsessive compulsive disorder in the December 2007 rating decision.  The diagnostic codes codified at 38 C.F.R. § 4.130 provide the same rating criteria for all acquired psychiatric disabilities, irrespective of diagnosis.  As a result, no additional compensation could be assigned for any diagnosed mental disability other than obsessive compulsive disorder and the related symptoms manifested by the Veteran, without violating the principle against pyramiding, or employing the VA Schedule for Rating Disabilities as a vehicle for compensating him twice for the same symptomatology.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 38 C.F.R. § 4.14 (2011).  

The claims for increased ratings for obsessive compulsive disorder, a skin rash to include acne vulgaris and facial scars, and left inguinal herniorrhaphy addressed in the REMAND portion of the decision below require additional development and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.



FINDINGS OF FACT

1.  The initial claim for service connection for obsessive compulsive disorder, received on July 22, 1994, was denied by a December 1994 rating decision and the RO declined to reopen the claim in a June 2004 rating decision; the Veteran was notified of those decisions, but did not perfect an appeal of either decision. 

2.  In conjunction with his request to reopen the claim for service connection for obsessive compulsive disorder filed on December 11, 2006, the Veteran submitted official service department records, which were not of record at the time of the December 1994 and June 2004 rating decisions, documenting the presence of obsessive compulsive disorder.

3.  A December 2007 rating decision granted service connection for obsessive compulsive disorder effective from December 11, 2006. 

4.  Resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for obsessive compulsive disorder arose at the time of the initial claim for service connection for this disability filed on July 22, 1994.  


CONCLUSION OF LAW

The criteria for an earlier effective date, i.e., the day following separation from service, July 9, 1994, for the grant of service connection for obsessive compulsive disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(c), 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for an earlier effective date for service connection for obsessive compulsive disorder.  This is so because the Board is taking action favorable to the Veteran in the decision below.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
 
It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The initial claim for service connection for obsessive compulsive disorder was received from the Veteran on July 22, 1994.  The claim was denied by a December 1994 rating decision; the Veteran was so notified, but did not initiate an appeal.  Thus, the December 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  The evidence of record at the time of the December 1994 rating decision included the reports from the Veteran's June 1994 separation examination which noted that the Veteran was "cleared" by the psychiatric clinic for obsessive compulsive behavior, and reports from an October 1994 VA examination which resulted in the conclusion that no psychiatric disease was present.  

The Veteran attempted to reopen his claim for service connection for obsessive compulsive disorder in a claim filed in August 2003, and the RO declined to reopen the claim in a June 2004 rating decision, as to which the Veteran was notified in that month.  The Veteran did not appeal this decision; as such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

In conjunction with another application to reopen the claim for service connection for obsessive compulsive disorder filed on December 11, 2006, the Veteran submitted official service department records, not of record at the time of the December 1994 and June 2004 rating decisions, documenting the presence of obsessive compulsive disorder.  Also submitted were reports from VA outpatient reports dated in August and October 1994 reflecting treatment for obsessive compulsive disorder.

The Veteran was afforded a VA compensation examination in September 2007 that resulted in a diagnosis of obsessive compulsive disorder which the examiner concluded was "service-connected in that it emerged during service, more likely than not."  A December 2007 rating decision granted service connection for obsessive compulsive disorder effective from December 11, 2006, the date of receipt of the claim to reopen.  Received more recently in December 2009 was another service department report dated in June 1994 noting that the Veteran's obsessive compulsive disorder prevented him from timely competing tasks.  

The newly received service records discussed above were clearly relevant to the previous denial of service connection for obsessive compulsive disorder as well as the attempt to reopen this claim; as such, because this evidence was not of record at the time of these final denials of the claim, the Veteran was entitled to consideration of his claim on the merits, as opposed to on a new and material evidence basis.  38 C.F.R. § 3.156(c)(1); see also Vigil v. Peake, 22 Vet. App. 63, 66 (2008).  An earlier effective date than that of receipt of the December 11, 2006, claim to reopen may also be assigned for the grant of service connection for obsessive compulsive disorder, given the fact that the referenced service records were not of record at the time of the previous final rating decision, and pursuant to the provisions of 38 C.F.R. § 3.156(c)(3).  This regulation provides that an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

The VA examination conducted in October 1994 in conjunction with the initial claim for service connection for obsessive compulsive disorder filed on July 22, 1994, as indicated above, resulted in the conclusion that neither obsessive compulsive disorder nor any other psychiatric illness was then demonstrated.  However, VA outpatient treatment reports dated in October 1994, as well as August 1994, did reflect a diagnosis of obsessive compulsive disorder and treatment for the condition. 

In view of the foregoing, although the Board recognizes that it was not until the September 2007 VA examination that a medical professional linked post-service disability due to obsessive compulsive disorder to service, given the evidence of obsessive compulsive disorder during service and within one month of separation from service, the Board has resolved reasonable doubt in the Veteran's favor and concludes that entitlement to service connection for obsessive compulsive disorder arose at the time the Veteran filed his original claim for service connection.  As this application was received within one year after separation from service, an effective date of the day following service separation, or July 9, 1994, may be assigned for the grant of service connection for obsessive compulsive disorder.  38 C.F.R. § 3.400(b)(2).  

ORDER

Entitlement to an earlier effective date of July 9, 1994, for the grant of service connection for obsessive compulsive disorder is granted. 


REMAND

Subsequent to the most recent VA compensation examinations addressing the severity of the Veteran's service-connected residuals of left inguinal herniorrhaphy and his service-connected psychiatric and skin disabilities, the Veteran has described a worsening of symptoms.  In particular, he reported in 2008 that his obsessive compulsive disorder had gotten "progressively worse" to the point that he felt as though he was struggling to "keep my life together."  With respect to his service-connected skin disability, he contended in 2008 that "symptoms of itchiness, redness[,] and swelling ha[ve] continued and gotten progressively worse along with the unappealing discoloration."  Finally with respect to the residuals of his left inguinal herniorrhaphy, he reported in his statement that such residuals continued to result in "chronic pain that will not go away" and were a burden he must "continually bear and affects other aspects of my daily life such as bathing, cleaning, and working."  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the assertions as to worsening symptomatology associated with the service-connected psychiatric and skin disabilities and residuals of a left inguinal herniorrhaphy, and the fact that the Veteran was last afforded VA examinations to assess the severity of the conditions over four years ago, the Board concludes a remand for more contemporaneous examinations to assess the current severity of the service-connected residuals of a left inguinal herniorrhaphy and his service-connected psychiatric and skin disabilities is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to obtain sufficient clinical information to adjudicate the claims for increased ratings that have been remanded, the examiners will also be requested to focus their examinations on the relevant rating criteria as directed below.   

The VA outpatient treatment reports currently of record reflect VA outpatient treatment through July 25, 2005.  As there is no indication that the Veteran has discontinued his visits for VA outpatient treatment, the Board is therefore on notice of VA outpatient treatment records dated after July 25, 2005, which may be available and are potentially probative to at least one of the claims that has been remanded.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, and in order to further fulfill the duty to assist the Veteran, this remand will also afford the RO the opportunity to obtain any more recent relevant VA outpatient treatment records that have not been obtained.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (finding that where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated after July 25, 2005, pertinent to treatment of residuals of a left inguinal herniorrhaphy, obsessive compulsive disorder, or a skin rash to include acne vulgaris and facial scars, and associate them with the claims file. 

2.  Afford the Veteran examinations to determine the current extent of the impairment resulting from his service-connected psychiatric and skin disorders, and his left inguinal herniorrhaphy.  The claims file must be made available to and reviewed by each examiner in conjunction with the examinations.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further indicated special studies must be conducted and all clinical findings reported in detail.  The examiners must record pertinent medical complaints, symptoms, and clinical findings.  In addition, the examiners must provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether the service-connected disability limits his ability to work, or affects his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions must be provided.  

a.  With respect to the psychiatric examination, the examiner is to comment as to whether service-connected psychiatric disability results in any of the following, and which grouping of symptoms predominantly reflects the Veteran's level of disability:

1.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events);

2.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships;

3.  Occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; OR 

4.  Total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

b.  With respect to the examination to determine the severity of the service-connected skin disability, the examiner should comment on the number of any scars that that are unstable or painful or any additional limitation of functioning associated with such scarring.  The examiner should also comment on whether the service-connected skin disability result in any of the following, and which grouping of symptoms predominantly reflects the Veteran's level of disability: 

1.  "Deep acne" manifested by inflamed nodules and pus filled cysts and the percent of the face and neck affected by such acne;

2.  Lesions typical of dermatitis or eczema and the percent of the entire body and exposed areas affected by such lesions or whether such lesions require systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such therapy in a 12 month period; OR

3.  Any of the 8 characteristics of "disfigurement," which are (1) scar five or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  

c.  With respect to the examination to determine the severity of a left inguinal herniorrhaphy, the examiner should comment on whether such disability results in any of the following, and which grouping of symptoms predominantly reflects the Veteran's level of disability: 

1.  A recurrent hernia, readily reducible and well-supported by a truss or belt; 

2.  A small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible; OR 

3.  A large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable. 

3.  After all appropriate development above has been accomplished, readjudicate the claims that have been remanded.  If any benefit sought in connection with the claims that have been remanded is denied, provide the Veteran a Supplemental Statement of the Case and opportunity to respond.  Thereafter, return the case to the Board if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


